DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending. Claim 1 is independent.
Response to Arguments
The rejection of claims 1-16 and 19 under 35 U.S.C. 103 as being unpatentable over Huy et al. (WO 2004033196A2) in view of Pilpel et al. (US 2014/0360344A1) has been withdrawn upon consideration of Applicant’s arguments on page 6, second paragraph in the Appeal Brief filed May 4, 2021. 
The rejection of claims 17-18 under 35 U.S.C. 103 as being over Huy et al. (WO 2004033196A2) and Pilpel et al. (US 2014/0360344A1) as applied to claims 1-16 and 19 above, in view of Perry et al. (US 2009022763A1) is withdrawn.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-19, are allowable upon consideration of applicants’ information disclosure statement and consideration of the prior art.  
Applicant’s arguments, see Appeal Brief filed 5/4/2021, with respect to Huy et al. (WO 2004033196A2) in view of Pilpel et al. (US 2014/0360344A1) have been fully considered and are persuasive.  None of the prior art made of record teach or suggest the composite where the first flame stable thermally conductive layer forms one of the outer surfaces of the fire resistant composite and the other requisite layers having the claimed properties as recited by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PREETI KUMAR/Examiner, Art Unit 1764                                                                                                                                                                                                        
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764